Citation Nr: 0615275	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from April 1952 to 
April 1955.  The veteran died in May 2002.  The appellant is 
his widow.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the appellant's claim seeking 
entitlement to  DIC under 38 U.S.C.A. § 1151.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant claims that while the veteran was treated at VA 
clinics and hospitals in 2001 and 2002, he developed numerous 
infections which she contends contributed significantly to 
cause his death in May 2002.  She contends that the 
infections occurred because of negligence, carelessness, and 
lack of knowledge of the veteran's condition.  

According to 38 U.S.C.A. § 1151 (West 2002), when a veteran 
suffers disability or death caused by VA hospital care, 
medical or surgical treatment, not the result of his own 
willful misconduct or failure to follow instructions, then 
compensation shall be awarded in the same manner as if the 
disability or death was service connected, i.e., in the same 
manner as if the disability or death was due to an injury or 
disease that he had incurred during his active military 
service.

It must be borne in mind that the appellant did not file her 
claim for section 1151 compensation until June 2002.  
Accordingly, she must show fault or negligence on the part of 
VA in providing the medical treatment in question to prevail 
in her appeal. See 38 U.S.C.A. § 1151 (West 2002) (a showing 
of fault or negligence is necessary for recovery of claims 
filed on or after October 1, 1997).  Only if she had filed 
her claim prior to that date would this not be necessary.  
See Brown v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 
1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. 
App. 584, 586-88 (1991); see also VAOPGCPREC 40-97 (Dec. 31, 
1997).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's death.  Merely showing that a veteran received 
care or treatment and that the veteran died does not 
establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

The appellant's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159.  Although the appellant was sent a VCAA letter in 
September 2001 which informed her of the information and 
evidence to establish entitlement to DIC under 1318, she was 
never informed of the information and evidence necessary to 
establish entitlement to DIC under 1151, which is the basis 
of her claim.  Accordingly, her claim must be remanded so 
that she can be provided notice as required under the 
provisions of 38 C.F.R. § 3.159 (b) in written format.  

Therefore, the case is REMANDED for the following action:

1.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the VCAA and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The appellant and her 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of DIC under 38 U.S.C.A. § 1151, 
which information and evidence, if any, 
the claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The appellant should 
also be requested to provide any evidence 
in her possession that pertains to her 
claim.  The appellant should also be 
informed of how the effective date of an 
award will be assigned.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Thereafter, the RO should 
readjudicate the issue of DIC under 
38 U.S.C.A. § 1151.  If the claim remains 
denied then the RO should issue a 
Supplemental Statement of the Case to the 
appellant on the issue on appeal.  The 
appellant and her representative should 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




